Dear Mr. Karns:
You requested an opinion from this office concerning the application of LSA-R.S. 22:1025. Specifically, you asked whether the $50,000.00 deposit required by LSA-R.S. 22:1025 is applicable to unauthorized insurers which engage in guaranty, fidelity, surety or bond business in the State of Louisiana.
LSA-R.S. 22:1025 provides as follows:
                    All domestic, foreign or alien insurers engaged in doing a guaranty, fidelity, surety, or bond business in this state shall, in addition to the other deposit requirements of this Part, deposit with the commissioner of insurance of this state a safekeeping or trust receipt from a bank doing business within the state or from a savings and loan association chartered to do business in this state indicating that a deposit has been made in the sum of fifty thousand dollars in money, or bonds of the United States or the state of Louisiana, or of any political subdivision thereof of the par value of not less than fifty thousand dollars, said bonds to be subject to the approval of the commissioner of insurance, and the value of said deposit shall be maintained.
In accordance with this provision, all domestic, foreign or alien insurers engaged in a guaranty, fidelity, surety or bond business in this state shall, in addition to the other deposit requirements mandated by Part XXII of the Insurance Code, deposit with the commissioner of insurance a safekeeping or trust receipt from a bank doing business within the state or from a savings and loan association chartered to do business in this state indicating that a deposit has been made in the sum of fifty thousand dollars in money, or bonds of the United States or the state of Louisiana or of any political subdivision thereof of the par value of not less than fifty thousand dollars. The provision specifically indicates that insurers engaged in a guaranty, fidelity, surety or bond business in this state maintain said $50,000.00 deposit in addition to other deposits required of said insurers by the Insurance Code. While Part XXII of the Insurance Code does not address trust deposits for unauthorized insurers, said deposits are addressed and required by LSA-R.S. 22:1262. Therefore, the additional deposit required by LSA-R.S. 22:1025
should also be considered as an additional deposit requirement for unauthorized insurers engaged in the business of insurance referenced therein.
Thus, it is the opinion of this office that the additional $50,000.00 deposit required by LSA-R.S. 22:1025 is applicable to unauthorized insurers engaged in a guaranty, fidelity, surety or bond business in the State of Louisiana.
It is hoped that this opinion has been of some assistance to you. If we can be of any further assistance, please feel free to contact us.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________ CASSANDRA A. SIMMS ASSISTANT ATTORNEY GENERAL
CAS:nlj